DETAILED ACTION
Allowable Subject Matter
Claims 1-4 are allowed in view of the Applicant's arguments (Response filed 4/22/2021, pages 4-5) and the cited prior art of record. The Examiner agrees with Applicant that Iyer does not disclose the recited cross-channel communications facility, in which the communications channels are between users and call center agents.  Further Iyer did not disclose the requirement that the communication from a user device carried out in a first communication type, is processed by the virtual communication interceptor which stores interaction information from that first communication channel, to which is passed to a call center agent’s computing device using a second communications channel of a second type, as claimed.
Further, as a result of an updated search, additional cited prior art of record includes US 20130268656 which includes a proxy cache reporting information to a call center, as shown in Figure 1F-1S ([0141]), however such does not amount to the monitoring of channels for interaction information as claimed, involving an identifier associated with a user, nor does such involve the monitoring of channels for changes in the interaction information associated with the user of the first user device, that of which corresponds to the particular interaction information pertaining to the first communication on the communication channel between the first user device and the first computing device.
As such, claims 1-4 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JERRY B DENNISON/Primary Examiner, Art Unit 2443